   Case 3:18-cr-00585-MAS Document 90 Filed 04/18/19 Page 1 of 2 PageID: 250
                                                                          KEVIN G. WALSH
                                                                          Director

                                                                          Gibbons P.C.
                                                                          One Gateway Center
                                                                          Newark, New Jersey 07102-5310
                                                                          Direct: (973) 596-4769 Fax: (973) 639-6470
                                                                          kwalsh@gibbonslaw.com




                                                     April 18, 2019


VIA ECF

Honorable Michael A. Shipp, U.S.D.J.
United States District Court
   for the District of New Jersey
Clarkson S. Fisher Federal Building
   and United States Courthouse
402 East State Street
Trenton, New Jersey 08608

           Re: United States v. Victor Santos
               Crim. No. 18-00585 (MAS)

Dear Judge Shipp:

        This firm represents Victor Santos in the above-referenced matter. We write to most
respectfully request entry of an Order allowing the Defendant to travel to Portugal from May 2 to
May 15, 2019, consistent with his same travel to Portugal in 2018 and pursuant to the enclosed
Order authorizing this activity. We have proposed to the government prosecutors that the Court
authorize this travel pursuant to a Consent Order, but the Special Assistant U.S. Attorneys are
objecting to Mr. Santos’s travel. For the Court’s reference, a copy of the previously authorized
2018 travel order is enclosed with this letter.

        The Office of Pretrial Services informed us today that the Defendant has been fully
compliant with all terms of his pretrial release since October 2017 and, moreover, two Pretrial
Services Officers conducted an unremarkable home inspection at the Defendant’s residence in
the first week of April 2019. As they did last year, Pretrial Services takes no position on the
Defendant’s current travel request, which is necessitated (as it was last year) by the need for Mr.
Santos to check on his mother’s home and property in Portugal while she remains here in the
United States. His mother, who is 92, will visit her home in Portugal in the summer, and Mr.
Santos will be preparing the home ahead of her visit, including making renovations to make the
home more handicap accessible. In addition, as he did last year, Mr. Santos will be visiting a
religious shrine in Fátima (the 13th of May is significant in this regard). Objectively, there is no
indication whatsoever that Mr. Santos is planning to flee the District of New Jersey or is a risk of
flight. Mr. Santos has appeared on time at every court appearance since this matter was initiated
in October 2017.

       Nonetheless, the government prosecutors informed the undersigned earlier today of their
specious assertion that, despite their prior consent to Mr. Santos’s travel in summer 2018, despite

Newark New York Trenton Philadelphia Wilmington                               gibbonslaw.com
                                                                                        2724639.1 114889-97036
  Case 3:18-cr-00585-MAS Document 90 Filed 04/18/19 Page 2 of 2 PageID: 251




Hon. Michael A. Shipp, U.S.D.J.
April 17, 2019
Page 2



his substantially similar 2018 itinerary, and despite his history of full compliance with all bail
conditions, Mr. Santos is somehow a far greater flight risk now than he was in July 2018. We
recognize that, when he traveled last summer, Mr. Santos had not been indicted by the grand
jury, but even by that time, the government had made it perfectly clear that Mr. Santos would be
indicted shortly thereafter, which he was. If the Defendant is truly a flight risk, he would have
fled the District of New Jersey during his travel in July 2018. Of course, he did not do so, which
is not surprising given his extremely close ties to the community here in New Jersey, both on the
business and personal sides, where he has lived since 1978. Specifically, Mr. Santos is a real
estate developer and investor, and his work requires his long term local presence to be successful
(e.g., working with contractors, architects and engineers, and obtaining local development
approvals and permits). His primary source of income is rental income from property in New
Jersey. Also, Mr. Santos’ only child resides in New Jersey. The government also adds the
baseless assertion that Mr. Santos seems to be traveling for some sort of leisurely “vacation”; as
set forth above, he is not.

        In sum, the relief that Mr. Santos here seeks from the travel conditions imposed upon him
is common in the District, especially for a defendant, like Mr. Santos, who is not only presumed
innocent, but also has strong ties to the Newark community and no criminal record, and who has
fully complied with all conditions of his pretrial release. Accordingly, he respectfully requests
permission from this Court to travel to Portugal consistent with the terms of the enclosed,
proposed Order. We thank the Court for considering this request.

                                                    Respectfully submitted,


                                                    s/ Kevin G. Walsh
                                                    Lawrence S. Lustberg
                                                    Kevin G. Walsh

Enclosure

cc:    SAUSA Kevin DiGregory (via email)
       SAUSA Charlie Divine (via email)
       All counsel of record (via ECF)




                                                                                2724639.1 114889-97036
